Exhibit FOR IMMEDIATE RELEASE Contact Information: China Valves Technology, Inc. CCG Elite Investor Relations Ray Chen, VP of Investor Relations Crocker Coulson, President Tel: +1-650-281-8375 Tel: +1-646-213-1915 Email: raychen@cvalve.net Email: crocker.coulson@ccgir.com Website: http://www.cvalve.net/en/ China Valves Technology, Inc. Appoints New CFO Los Angeles and Kaifeng, China, April 3, 2008 – China Valves Technology, Inc. (OTCBB: CVVT) ("China Valves” or the “Company"), a leading metal valve manufacturer with operations in the People's Republic of China, announced that it appointed a new Chief Financial Officer, Mr. Jianxing Li. As of March 29, 2008, Mr. Libecame Chief Financial Officer responsible for all of the Company’s financial matters and reporting. Mr. Renrui Tang, the Company’s previous Chief Financial Officer,was named the Company’s Vice President of Finance. Mr. Li has an extensive background in corporate finance and management. His most recent position was that of Executive Director of Concord Investment Holdings, Ltd., Hong Kong, where he successfully executed corporate finance projects.
